Name: Commission Regulation (EC) No 1622/95 of 4 July 1995 amending Regulation (EEC) No 2219/92 laying down detailed rules for the application of the specific supply arrangements for Madeira relating to milk products and establishing the forecast supply balance
 Type: Regulation
 Subject Matter: trade;  cooperation policy;  processed agricultural produce;  regions of EU Member States
 Date Published: nan

 Avis juridique important|31995R1622Commission Regulation (EC) No 1622/95 of 4 July 1995 amending Regulation (EEC) No 2219/92 laying down detailed rules for the application of the specific supply arrangements for Madeira relating to milk products and establishing the forecast supply balance Official Journal L 154 , 05/07/1995 P. 0015 - 0016COMMISSION REGULATION (EC) No 1622/95 of 4 July 1995 amending Regulation (EEC) No 2219/92 laying down detailed rules for the application of the specific supply arrangements for Madeira relating to milk products and establishing the forecast supply balanceTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira relating to certain agricultural products (1), as last amended by Regulation (EC) No 3290/94 (2), and in particular Article 10 thereof, Whereas Commission Regulation (EEC) No 1696/92 (3), as last amended by Regulation (EEC) No 2596/93 (4), lays down in particular the detailed rules for implementation of the specific arrangements for the supply of certain agricultural products to the Azores and Madeira; Whereas Commission Regulation (EEC) No 2219/92 of 30 July 1992 laying down detailed rules for the application of the specific supply arrangements for Madeira relating to milk products and establishing the forecast supply balance (5), as last amended by Regulation (EC) No 1191/95 (6), establishes the forecast supply balance for milk products for Madeira for the period 1 July 1994 to 30 June 1995; Whereas the forecast supply balance for the period 1 July 1995 to 30 June 1996 should be drawn up on the basis of the information available and in order to satisfy milk product requirements in Madeira; whereas Annex I to Regulation (EEC) No 2219/92 should be amended accordingly; Whereas, pursuant to Regulation (EEC) No 1600/92, the supply arrangements will apply from 1 July; whereas, therefore, the provisions of this Regulation should apply immediately; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 2219/92 is hereby amended as follows: 1. In Article 1, point 1 is replaced by the following: '1. Pursuant to Article 2 of Regulation (EEC) No 1600/92 the quantities of the forecast supply balance for Madeira which qualify for Community aid or exemption from the duty on imports from third countries shall be as set out in Annex I.` 2. Annex I is hereby replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 July 1995. For the Commission Franz FISCHLER Member of the Commission ANNEX 'ANNEX I Forecast supply balance for Madeira relating to milk products for the period 1 July 1995 to 30 June 1996 >TABLE>